DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on March 7, 2022.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 4, 15-16, and 18 have been cancelled, and no claim(s) have been added. Thus, claims 1-3, 5-14, 17, and 19-24 are currently pending in the application.
 Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 21-24 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2010/0312124) in view of Reinke (US 2015/0305640 A1)
Regarding claim 1, Johnson discloses an apparatus for automated analysis of evoked potentials, the apparatus comprising: an output coupled to at least one stimulating electrode to stimulate at least one peripheral nerve of a patient (e.g. Fig 1:103; [0036] lines 3-6); an input coupled to at least one recording electrode to record an electrophysiological response comprising a plurality of resultant electrical waveforms generated by a nervous system of the patient in response to the stimulation from the at least one stimulating electrode (e.g. Fig 1:102; [0044]); and at least one processor coupled to the output and the input (e.g. [0038]; [0046]; claim 13). Johnson is silent regarding the at least one processor configured to: determine whether ambient electrical noise or non-physiological artifact noise is present in a resultant electrical waveform of the plurality of electrical waveforms of the electrophysiological response; detecting based on the determination, that the non-physiological artifact noise is present in the resultant electrical waveform, the detecting comprising: identify in the electrophysiological response, at least one characteristic representative of a signal having non-physiological artifact noise; classify the signal as an artifact signal if the non-physiological artifact noise is present; remove the artifact signal from a collection of signals used to generate an averaged evoked potential signal; and generate positioning effect information about the patient using the averaged evoked potential signal. However, Johnson does disclose the ability to generate positioning effect information (e.g. [0041]; [0045]).
However, Reinke discloses a method and system for sensing modifications responsive to detected pacing pulses wherein the at least one processor configured to: determine whether ambient electrical noise or non-physiological artifact noise is present in a resultant electrical waveform of the plurality of electrical waveforms of the electrophysiological response (e.g. Fig 9; [0056]); detecting based on the determination, that the non-physiological artifact noise is present in the resultant electrical waveform (e.g. [0056]; [0058]), the detecting comprising: identifying in the electrophysiological response, at least one characteristic representative of a signal having the non-physiological artifact noise (e.g. [0056]; [0058]; [0062]-[0064]); classify the signal as an artifact signal if the non-physiological artifact noise is present (e.g. [0063]-[0064]); remove the resultant electrical waveform that has been identified as the artifact signal from a collection of signals used to generate an averaged evoked potential signal (e.g. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Johnson to incorporate the teachings of Reinke wherein the at least one processor configured to: determine whether ambient electrical noise or non-physiological artifact noise is present in a resultant electrical waveform of the plurality of electrical waveforms of the electrophysiological response; detecting based on the determination, that the non-physiological artifact noise is present in the resultant electrical waveform, the detecting comprising: identifying in the electrophysiological response, at least one characteristic representative of a signal having the non-physiological artifact noise; classify the signal as an artifact signal if the non-physiological artifact noise is present; remove the resultant electrical waveform that has been identified as the artifact signal from a collection of signals used to generate an averaged evoked potential signal for the purpose of cleaning digitized signals and removing the pacing artifact.
Regarding claim 2, modified Johnson discloses wherein the non-physiological artifact noise is pacing artifact from a pacemaker (e.g. Reinke [0058]).
Regarding claim 3, newly modified Johnson discloses wherein the at least one characteristic is at least one from the group consisting of: a minimum slope, a minimum amplitude, a maximum rise time, a maximum fall time, a minimum peak duration, and a maximum activity between a rising edge and a falling edge of the signal (e.g. Reinke [0058]-[0059]).
Regarding claim 21, modified Johnson discloses wherein the at least one processor is further configured to transmit the positioning effect information to display or generate an alert based on the positioning effect information (e.g. Johnson: [0041]; [0049] Fig 1:106).
Regarding claim 22, modified Johnson discloses wherein the at least one stimulating electrode is coupled to arms and/or legs of the patient (e.g. Johnson:  [0037] lines 4-5).
Regarding claim 23, modified Johnson discloses wherein the at least one recording electrode is coupled to a head, neck, spine, arms, legs, trunk, Erb’s point and/or torso of the patient (e.g. Johnson:  [0037] lines 1-3).
Regarding claim 24, modified Johnson discloses wherein the collection of signals used to generate an averaged evoked potential signal comprises the remaining resultant electrical waveforms of the plurality of electrical waveforms in which the non-physiological artifact noise is not present (e.g. Reinke [0056]; [0058]; [0062]-[0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 2, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792